Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because: “to become blurred” is more appropriately written as “becomes blurred.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamura US 20140042325 (“Yamamura”).
Re 1: Yamamura teaches (Figs. 1-7C, 9A-9E, 13A-13B, 16-21F, 23A-33E:
a first light source configured to irradiate visible light to a surrounding of a vehicle (abstract: teaching a visible and infrared light source for illuminating a rotary reflector);
a second light source configured to irradiate infrared light in order to obtain surrounding information of the vehicle (abstract);
a rotating reflector 26 configured to be rotated while reflecting the visible light irradiated from the first light source and the infrared light irradiated from the second light source, and scan the visible light and the infrared light along a horizontal direction 
a light receiver configured to receive the infrared light irradiated from the second light source and reflected by a target object in the surrounding of the vehicle (Fig. 25; abstract); and
a controller configured to control an irradiation area of the visible light irradiated from the first light source based on the infrared light received by the light receiver (¶77),
wherein, when determined that there is an abnormality in at least one of the second light source and the light receiver, the controller is configured to control the irradiation area based on the surrounding information of the vehicle obtained from an outside of the vehicle lamp (Figs. 23A-33; ¶223).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamura in view of Akutagawa et al. US 20100309680 (“Akutagawa”).
Re 2:  Yamamura does not explicitly teach wherein, when determined that there is an abnormality in at least one of the second light source and the light receiver, the controller controls the irradiation area such that a cut off line formed on the virtual 30/33vertical screen by the visible light to become blurred.

Akutagawa discloses wherein, when determined that there is an abnormality in at least one of the second light source and the light receiver, the controller controls the irradiation area such that a cut off line formed on the virtual 30/33vertical screen by the visible light to become blurred (Fig. 3b; ¶¶15, 61).
Specifically, Akutagawa teaches that cut-off lines are generally used in the art so as to prevent glare and/or blinding of oncoming traffic or pedestrians. Moreover, a blur of the cut-off line, among other things, prevents a maximum light intensity drop around the cut-off line.
Therefore, it would have been obvious, to one of ordinary skill in the art, at the time of filing, to modify Yamamura with Akutagawa’s teachings in order to prevent glare, blinding of oncoming traffic/pedestrians, while avoiding a drop in maximum light intensity.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamura in view of Jinhong CN102602337A (“Jinhong,” cited by Applicant).
Re 3: Yamamura does not explicitly teach wherein, when determined that there is an abnormality in at least one of the second light source and the light receiving unit, the controller is configured to notify abnormality information to a vehicle controller configured to control the entire vehicle.

Jinhong teaches wherein, when determined that there is an abnormality in at least one of the second light source and the light receiving unit, the controller is configured to notify abnormality information to a vehicle controller configured to control the entire vehicle (¶¶7, 13).
Specifically, Jinhong teaches that when an abnormality is sensed in one of the light sources – i.e., they stop functioning – the central vehicle controller is notified so that the user can be made aware. In turn, safety of the driver is increased.
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamura and Akutagawa, as applied to claim 2 above, in further view of Jinhong.
Yamamura and Akutagawa do not explicitly disclose wherein, when determined that there is an abnormality in at least one of the second light source and the light receiving unit, the controller is configured to notify abnormality information to a vehicle controller configured to control the entire vehicle.

Jinhong teaches wherein, when determined that there is an abnormality in at least one of the second light source and the light receiving unit, the controller is configured to notify abnormality information to a vehicle controller configured to control the entire vehicle (¶¶7, 13).
Specifically, Jinhong teaches that when an abnormality is sensed in one of the light sources – i.e., they stop functioning – the central vehicle controller is notified so that the user can be made aware. In turn, safety of the driver is increased.
Therefore, it would have been obvious, to one of ordinary skill in the art, at the time of filing, to modify Yamamura and Akutagawa with Jinhong in order to increase the driver’s safety.

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. In combination with the other limitations nothing in the prior art teaches, suggests, or discloses:
Re 5-8: when determined that there is an abnormality in the first light source, the controller stops irradiation of the visible light from the first light source and stops irradiation of the infrared light from the second light source.
Yamamura is silent as to turning off the irradiation of the infrared light source. Similarly, JP2009-154615 fails to teach turning off the infrared light source. Moreover, it does not appear obvious to modify the prior art to include this function, as all prior art of record relies on continuous IR feedback to determine the presence of an abnormality.

Conclusion
The prior art considered relevant yet not specifically relied upon: US-20190154225-A1; US-20190143885-A1; US-20190139411-A1; US-20180340664-A1; US-20180180243-A1; US-20180156410-A1; US-20170305329-A1; US-20170282786-A1; US-20130038736-A1; U US-20090015388-A1; US-20200072428-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875